DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022, has been entered.
 	Claims 4 and 5 are canceled.
	Claims 1-3 and 6-9 are pending and examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (US 2016/0076075. Previously cited) in view of Kura Biotec (“Beta-glucuronidases: The New Generation, BGTurbo.” Archived August 16, 2016. Retrieved from Archive.org on December 3, 2018: <URL: https://web.archive.org/web/20160816053619/http://www.kurabiotec.com:80/products/bgluc-newgeneration/>. Listed on IDS filed 11/4/19), and in light of Jannetto (Expert Opinion on Drug Metabolism & Toxicology. 2011. 7(6): 745-752. Previously cited) and Stout (Journal of Analytical Toxicology. 2010. 34: 430-443. Previously cited).
McIntire discloses a method of determining a concentration of a drug in a urine sample (page 3, paragraph [0024]).  The drug can be any compound that forms conjugates with glucuronic acid or a derivative thereof, including a metabolite of the ingested drug of the ingested drug itself (page 3, paragraph [0026]).  In some embodiments, the drug is an opioid, a benzodiazepine, or a cannabinoid (page 3, paragraph [0026]) – these embodiments speak to the claimed invention.  For such embodiments, by determining a concentration of the drug (opioid, benzodiazepine, or cannabinoid), then it is obvious that the method is for detecting the drug since 
The method of McIntire comprises obtaining a urine sample containing a drug-glucuronide conjugate (page 3, paragraph [0024]).  When the drug is an opioid, a cannabinoid, or a benzodiazepine, then this step reads on step a) of instant claim 1.  Then, the urine sample is contacted with an enzyme configured to cleave the drug-glucuronide conjugate, to form a solution comprising the drug (page 3, paragraph [0024]).  In some embodiments, the enzyme is a glucuronidase (page 3, paragraph [0027]).  Examples of the glucuronidase include IMCSzyme and Red Abalone beta-glucuronidase (page 3, paragraph [0027]), as well as naturally derived glucuronidases such as bacterial glucuronidases (page 2, paragraph [0018]), e.g. E. coli derived beta-glucuronidase, and Helix pomatia beta-glucuronidase (page 3, paragraph [0023]).  The step of contacting the urine sample with the enzyme is allowed to react to completion (page 3, paragraph [0028]).  This reads on incubating the sample with the enzyme.  Therefore, McIntire teaches steps comparable to steps b) and c) of instant claim 1.
The final step of the method of McIntire is a step of determining a concentration of the drug in the solution (page 3, paragraph [0024]).  This step can include any known analytical technique useful for the particular drug of interest (page 4, paragraph [0031]).  For example, the step of determining the concentration of the drug in the solution may include subjecting a portion of the solution to chromatography (e.g., HPLC, GC, etc.), and other techniques including mass spectrometry, or a combination thereof (e.g., GC-MS-MS, LC-MS-MS) (page 4, paragraph [0031]).  The method can further comprise extrapolating the concentration of the drug in the solution to determine a concentration of the drug in the urine sample (page 4, paragraph [0032]).  
In sum, McIntire is comparable to the claimed invention in that McIntire teaches a method for detecting opioids, cannabinoids, or benzodiazepines in a sample (urine sample), comprising the steps of:
providing the sample (urine sample) in which said opioids, cannabinoids, or benzodiazepines are to be detected;
adding to said sample an enzyme with glucuronidase activity (e.g. beta-glucuronidase);
incubating the sample with the enzyme; and
detecting said opioids, cannabinoids, or benzodiazepines through any suitable technique (an analytical technique as disclosed in paragraph [0031]).

McIntire differs from the claimed invention in that McIntire does not expressly disclose
that the enzyme is an enzyme with beta-glucuronidase activity from Brachyspira pilosicoli, wherein said enzyme comprises an amino acid sequence as set forth in SEQ ID NO:1.
Kura Biotec discloses BGTurboTM as a beta-glucuronidase (second paragraph).  According to the instant specification, the enzyme beta-glucuronidase from Brachyspira pilosicoli is named BGTurboTM (page 13, lines 22-24; page 15, line 8).  Therefore, in disclosing BGTurboTM, Kura Biotec is disclosing ‘an enzyme with β-glucuronidase activity originated from Brachyspira,’ specifically originating from Brachyspira pilosicoli.  Additionally, Kura Biotec explains that BGTurboTM was selected from beta-glucuronidases for TDM and WPDT glucuronides hydrolysis, paying close attention to affinity with codeine, morphine, hydromorphone, oxymorphone, and tapentadol glucuroconjugates as these conjugates are far more reluctant to hydrolysis (first and second paragraphs).  “TDM” is the abbreviation for “therapeutic drug monitoring,” as evidenced by Jannetto (page 746, left column, last paragraph of Jannetto).  As evidenced by Stout, “WPDT” is the abbreviation for “workplace drug testing” (page 430, first paragraph of Stout).
Kura Biotec does not expressly disclose that the enzyme comprises an amino acid sequence as set forth in SEQ ID NO:1.  However, BGTurbo inherently possesses the amino acid sequence as set forth in SEQ ID NO:1.  This is evidenced by the Declaration Under 37 CFR 1.132 filed March 11, 2022.  As indicated in MPEP 2112(I), “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  Though Kura Biotec did not disclose the sequence, it is an inherent property of BGTurbo.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the glucuronidase with BGTurboTM when practicing the method of McIntire for the predictable result of cleaving the drug-glucuronide conjugate to form a solution comprising the drug, and determining a concentration of the drug in the solution (reading on detecting the drug), wherein the drug is an opioid, cannabinoid, or benzodiazepine.  It would have been a matter of simple substitution of one known glucuronidase for another in the method of McIntire, as well as simple substitution of one known beta-glucuronidase for another (McIntire teaches examples of beta-glucuronidases as the TM in the method of McIntire since Kura Biotec teaches that BGTurboTM had been selected from a short-list of top-performing beta-glucuronidases for therapeutic drug monitoring (TDM) and workplace drug testing (WPDT) glucuronides hydrolysis, in which the selection paid close attention to affinity with codeine, morphine, hydromorphone, oxymorphone, and tapentadol glucuroconjugates (first and second paragraphs).  There would have been a reasonable expectation that the substitution would have permitted determining the concentration (thus detecting) an opioid, a cannabinoid, or a benzodiazepine as sought by McIntire since Kura Biotec teaches that BGTurboTM is suitable for TDM and WPDT glucuronides hydrolysis and since the product of Kura Biotec is a glucuronidase, specifically a beta-glucuronidase, which McIntire teaches is an example of an enzyme configured to cleave drug-glucuronide conjugates.  Therefore, instant claims 1, 2, 3 (urine), and 9 (LC-MS, GC-MS, LC-MS-MS as taught in paragraph [0031] of McIntire; paragraph [0031] encompasses the combination of HPLC with MS, thus rendering obvious HPLC-MS and HPLC-MS-MS) are rendered obvious.
Regarding instant claim 6, as pointed out above, McIntire teaches that for some embodiments, the step of contacting the urine sample with an enzyme configured to cleave the drug-glucuronide conjugate is allowed to react to completion (page 3, paragraph [0028]).  In some embodiments, the step of contacting the urine sample with the enzyme is performed for example for, “no more than about 30 minutes, for no more than about 25 minutes, for no more than 20 minutes, for no more than about 15 minutes, for no more than about 10 minutes, for no more than about 5 minutes, for no more than about 4 minutes, for no more than about 3 minutes, for no more than about 2 minutes, or for no more than about 1 minute” (page 3, paragraph [0028]).  Therefore, for practicing the method of McIntire in view of Kura Biotec, it would have TM for a period of time in any of these time periods disclosed by McIntire.  It would have been obvious since McIntire teaches these time periods as examples for the practice of their invention.  These time periods overlap with a period between 1 and 30 minutes as recited in instant claim 6.  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 7, McIntire teaches that in some embodiments, the step of contacting the urine sample is performed at or near room temperature, for example, “at no more than about 60° C., at no more than about 55° C., at no more than about 50° C., at no more than about 45° C., at no more than about 40° C., at no more than about 35° C., at no more than about 30° C., at no more than about 26° C., at no more than about 25° C., at no more than about 20° C., …” (page 3, paragraph [0025]).  In some embodiments, the step of contacting the urine sample is performed at room temperature (e.g., ambient temperature), or at a temperature of about 20°C to about 30°C (page 3, paragraph [0025]).  Therefore, for practicing the method of McIntire in view of Kura Biotec, it would have been obvious to incubate the urine sample with BGTurboTM at any of these temperatures.  It would have been obvious since McIntire teaches these temperatures as examples for the practice of their invention.  These temperatures overlap with the claimed temperature range or are within the claimed temperature range (with respect to McIntire’s teachings of room temperature, and about 20°C to about 30°C).  Therefore, instant claim 7 is rendered obvious.
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McIntire, Kura Biotec, Jannetto, and Stout as applied to claims 1-3, 6, 7, and 9 above, and further in view of Combie (US 4,473,640. Listed on IDS filed 11/4/19).
As discussed above, McIntire in view of Kura Biotec (in light of Jannetto and Stout, cited as evidence) renders obvious claims 1-3, 6, 7, and 9.  However, the references differ from claim 8 in that they do not expressly disclose that the reaction of the urine sample with BGTurboTM (reading on the claimed enzyme) to cleave the drug-glucuronide conjugate (reading on ‘incubating the sample with the enzyme’) is performed at a range of pH between 4.0 and 9.0
	Combie discloses a method for hydrolyzing drug-glucuronic acid conjugates present in mammalian body fluid, wherein the conjugates are derived from a narcotic analgesic, antagonist, or agonist-antagonist whose metabolism includes conjugation with glucuronic acid (abstract).  Combie recognizes that the hydrolysis of the glucuronide metabolite in urine can be performed with the enzyme beta-glucuronidase (column 1, lines 30-32).  In experimental studies described by Combie, beta-glucuronidases from five sources were examined for optimum conditions for hydrolysis of morphine glucuronide in equine urine (column 13, lines 18-20).  The first variable studied was pH, and in particular, Combie incubated a urine sample with beta-glucuronidase from each of the five sources at different pH values (column 13, lines 21-25).  Table 1 lists the optimum pH for morphine glucuronide hydrolysis for these five beta-glucuronidases, listing pH values ranging from 4.5 to 5.5 (column 13, lines 37-48).
	Before the effective filing date of the claimed invention, it would have been an obvious matter of routine optimization to have varied the pH to a pH in the range of 4.5 to 5.5, when reacting the urine sample with BGTurboTM (reading on the claimed enzyme) when practicing the method of McIntire in view of Kura Biotec (in light of Jannetto and Stout) in order to cleave the TM on cleaving the drug-glucuronide conjugate (wherein the drug is an opioid, cannabinoid, or a benzodiazepine) in view of the teachings of Combie for other beta-glucuronidases used for that same purpose.  There would have been a reasonable expectation of cleaving the drug-glucuronide conjugate by incubating the urine sample with BGTurboTM at a pH in the range of 4.5 to 5.5 since McIntire teaches that they are optimum pH values for morphine glucuronide hydrolysis by beta-glucuronidases from five different sources.  A pH in the range of 4.5 to 5.5 falls in the pH range of instant claim 8.  Therefore, instant claim 8 is rendered obvious.
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed March 11, 2022, with respect to the objection of the specification, the rejection under 35 U.S.C. 103 of claims 1-3, 6, 7, and 9 as being unpatentable over McIntire in view of Mappley and UNIPROT, and the rejection under 35 U.S.C. 103 of claim 8 as being unpatentable over McIntire, Mappley, and UNIPROT in further view of Combie, have been fully considered and are persuasive.  The substitute specification filed March 11, 2022, has been accepted and overcomes the objection to the specification.  Furthermore, the Declaration Under 37 C.F.R. 1.132, indicating that the BG Turbo and the beta-glucuronidase from B. pilosicoli described in the specification and examples of the specification correspond to the SEQ ID NO: 1 sequence, is persuasive in supporting that the evidence of the specification is commensurate in scope with the claims.  Given the evidence of the specification, then the 
However, upon further consideration, a new ground(s) of rejection is made in view of the Declaration Under 37 CFR 1.132.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651